DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election/restriction in the reply filed on May 10, 2021 is acknowledged. The traversal is on the ground(s) that” searching for both the device and the surgical method using such a device would not be a serious burden on the Office”. This is not found persuasive because the apparatus as claimed can be used to practice another and materially different process such as a method using the device to fuse the sacroiliac joint, wherein the device penetrates the sacrum and ilium, not necessarily the L5 vertebra to the sacrum. Thus, would result in a serious search burden where the Examiner has to employ different search queries or searching different classes/subclasses or electronic resources such as NPL. Furthermore, the Examiner notes that the device can be used in a different method outside of surgery such as woodworking. Restriction for examination purposes as indicated is proper by one or more of the followings reasons: the inventions have acquired a separate status in the art in view of their different classification; have acquired a separate status in the art due to their recognized divergent subject matter; or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or. The requirement is still deemed proper and is therefore made FINAL.
Applicant has elected Group I: Claims 1-17, drawn to a device comprising a primary fixator and a secondary fixator.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.
Claims 1-20 are presently pending in this application.

Drawings Objections
The drawings are objected to because no element/reference numbers are provided. When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals as described by the MPEP. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Specification Objections
The disclosure is objected to because of the following informalities: No element/reference numbers are provided. When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals as described by the MPEP. Appropriate correction is required. 

Claim Objections
Claim 7 is objected to because of the following informalities: In ll. 3, the phrase “the width and height” should be re-written as --the width and the height--. Appropriate correction is required.
Claims 12-14 and 16 are objected to because of the following informalities: The phrase “said expansion shaft” should be re-written as --said one or more expansion shaft--. Appropriate correction is required. 
Claim 13 is objected to because of the following informalities: In ll. 2, the phrase “said secondary fixation” should be re-written as --said secondary fixator--. Appropriate correction is required.
Claims 15 and 17 are objected to because of the following informalities: In ll. 2, the phrase “the said” should be re-written as --said--. In ll. 2-3, the phrase “the width and height” should be re-written as --the width and the height--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: In ll. 4, the phrase “said secondary” should be re-written as --said secondary fixator--. Appropriate correction is required.

Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, in claim 8, ll. 2, the phrase “one or more fixation means” uses the word “means”. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 54 of the disclosure states the fixator can be any fixation means known in the art, but include, without limit, one or more blades, dowels, fins, talons, barbs, ribs, knurls, bumps, grooves, or other protrusion type or shape known in the art.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ll. 1, the term “and/or” is indefinite. For examination purposes, the term has been interpreted as --or--. Amendment and clarification are required.
Claims 15 and 17 recites the limitations "said width or height of said secondary fixation" in ll. 1 and “the secondary fixation” in ll. 2. There is insufficient antecedent basis for these limitations in these claims.
Claims 2-14 and 16 are rejected on being dependent to a rejected base claim. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parent et al. (US 2014/0135850), herein referred to as Parent.
Regarding claim 1, Parent discloses a device (figure 3) for performing spinal surgical procedures (e.g., spinal fusion or fixation) of the L5 vertebrae and L5/S1 disc space (considered as functional) having at least two or more fixators (10, 22) that interconnect along their axes (figure 3), the device comprising: a primary fixator (10) having two ends (considered as a proximal end and a distal end, see figure 1) and an intermediate extent there between (considered as a portion in between the proximal end and the distal end of element 10, see figure 1), wherein the primary fixator (10) has at least two sides (figures 1 and 3) and wherein the ends include at least one proximal end (14) and at least one distal end (16), and a secondary fixator (22) having at least one proximal end (figures 3 and 4), at least one distal end (figures 3 and 4), and an intermediate extent therebetween (considered as a portion in between the proximal end and the distal end of element 22).
Regarding claim 2, Parent discloses wherein the at least one of the proximal end or distal end of the primary fixator (10) includes screw threads (figure 1).
Regarding claim 3, Parent discloses wherein the at least one of the proximal end or distal end of the secondary fixator (22) includes screw threads (figure 4).
Regarding claim 4, Parent discloses wherein the intermediary extent (considered as a portion in between the proximal end and the distal end of element 10, see figure 1) of the primary fixator (10) further comprises of a slot (20) extending from the first side to the second side of the primary fixator (10) (figure 3), wherein the slot (20) has a width 
Regarding claim 5, Parent discloses wherein the slot (20) has a width (figures 1 and 3) at least sufficient to receive at least one end of the secondary fixator (22) and allow movement of the secondary fixator (22) along the width of the slot (20) (¶63, ¶64).
Regarding claim 6, Parent discloses wherein the slot (20) has a height at least sufficient to receive at least one end of the secondary fixator (22) (figure 3) and allow movement of the secondary fixator (22) along the height of the slot (20) (¶63, ¶64).
Regarding claim 7, Parent discloses wherein the slot (20) has a width (figures 1 and 3) and height (figures 1 and 3) at least sufficient to receive at least one end of the secondary fixator (22) and allow movement of the secondary fixator (22) along the width and height of the slot (20) (¶63, ¶64). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parent (US 2014/0135850) in view of Shimko (US 2011/0282396).
Regarding claims 8, 9, 11, Parent’s device discloses all the features/elements as claimed except for wherein the distal end of the secondary fixator includes one or more 
However, Shimko teaches a distal end of a fixator (110) (figures 3 and 4) includes one or more fixation means (117) (figures 3 and 4) which are configured to (i.e. capable of) expand or retract from the fixator (figures 3 and 4), wherein the fixator (110) is at least partially hollow (figures 3 and 4), further comprising one or more expansion shaft (120) wherein the hollow fixator (110) is configured to (i.e. capable of) receive the one or more expansion shaft (120) (figures 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parent’s device having the second fixator with one or more fixation means which are configured to expand or retract from the fixator, the fixator is at least partially hollow, one or more expansion shaft wherein the hollow fixator is configured to receive the one or more expansion shaft as taught by Shimko, since such a modification would further grip into bone to secure the device (¶38).
Regarding claim 10, the modified Parent’s device has wherein the hollow secondary fixator (the modified Parent’s secondary fixator) is hollow from the proximal end through a portion of the fixator toward the distal end (figure 3 of Shimko).
Regarding claim 12, the modified Parent’s device has wherein the expansion shaft (120 of Shimko) has at least one proximal end (figures 3 and 4 of Shimko), at least 
Regarding claim 13, the modified Parent’s device has wherein the expansion shaft (120 of Shimko) is threaded (122 of Shimko) on at least one proximal end or at least one distal end to be threaded into the secondary fixator (the modified Parent’s secondary fixator).
Regarding claim 14, the modified Parent’s device has wherein the expansion shaft (120 of Shimko) is configured (i.e. capable of) on at least one proximal end or at least one distal end to engage the one or more fixation means (117 of Shimko), wherein upon tightening the expansion shaft (120 of Shimko) into the secondary fixator (the modified Parent’s secondary fixator), the one or more fixation means (117 of Shimko) extend from the hollow portion of the secondary fixator (the modified Parent’s secondary fixator).
Regarding claim 15, the modified Parent’s has wherein the width or height of the secondary fixation fixator (the modified Parent’s secondary fixator) measured at the one or more fixation means (117 of Shimko) of the secondary fixation (the modified Parent’s secondary fixator), are larger than the width and height of slot (20 of Parent) of the primary fixator (10 of Parent).
Regarding claim 16, the modified Parent’s device has wherein the expansion shaft (120 of Shimko) is configured (i.e. capable of) on at least one proximal end or at least one distal end to engage the one or more fixation means (117 of Shimko), wherein upon loosening the expansion shaft out of the secondary fixator (the modified Parent’s 
Regarding claim 17, the modified Parent’s device has wherein the width or height of the secondary fixation (the modified Parent’s secondary fixator) measured at the one or more fixation means (117 of Shimko) of the secondary fixation (the modified Parent’s secondary fixator), are smaller than the width and height of slot (20 of Parent) of the primary fixation (10 of Parent) when the one or more fixation means (117 of Shimko) are retracted (figure 3 of Shimko).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdou (US 2010/0087878) is cited to show an alternative device comprising a primary fixator and a secondary fixator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775